tcmemo_2013_49 united_states tax_court ltd ricardo garcia tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date william a roberts and kyle r coleman for petitioners jeffrey louis bassin richard hassebrock donna leone jadie t woods s katy lin and gary shuler for respondent although we did not consolidate these cases for trial much of the testimony and many of the exhibits were common to all three in an order dated date we consolidated ltd roberto salazar tax_matters_partner docket no and ltd larry lawrence tax_matters_partner docket no with the lead case for purposes of opinion memorandum findings_of_fact and opinion holmes judge three personal-injury lawyers from the rio grande valley in texas hit the jackpot in when each got paid over dollar_figure million for their work in cases involving faulty firestone tires each tried to reduce his tax bill with a complicated transaction that featured almost perfectly offsetting bets on foreign_currency each of these lawyers was in the business of estimating risk and reward in evaluating every case he considered but in this instance each sought refuge in a tax_shelter whose builders used flawed designs and constructed it from bad materials that do not survive close inspection findings_of_fact i three valley lawyers a life in the valley the valley is the four-county southernmost part of texas just north of the rio grande it is still mostly farm and ranch land and has shared only to a modest extent the benefits of the strong economy in other parts of texas one result is that some of the local legal elite--clustered in mcallen--are unusually tight-knit the main actors in these cases--the tax matters partners tmps larry lawrence under the tax equity and fiscal responsibility act of tefra pub continued roberto salazar and ricardo garcia--were all at one time from that city salazar and garcia are longtime friends and have worked together on several cases and lawrence met garcia through a mutual friend jamie gonzalez--another personal-injury attorney in the valley b the three lawyer sec_1 larry lawrence larry lawrence grew up in the valley but moved away for college he earned his bachelor’s degree in economics from the university of texas in austin in he went to loyola university law school in new orleans where he took one basic tax course and graduated in he moved back to the valley that year and has practiced law ever since he first joined the firm of dale klein llp--doing mostly personal-injury family and insurance-defense work lawrence had been at dale klein for only about two years when he met jaime gonzalez--one of the valley’s most respected personal-injury attorneys in date gonzalez recruited lawrence to join continued l no sec_402 stat pincite any partnership including all the partnerships that brought these cases must designate one of its partners as the tax_matters_partner tmp to handle its administrative issues with the commissioner and manage any resulting litigation sec_6231 unless we say otherwise all section references are to the internal_revenue_code in effect for the year in issue his firm and lawrence started working on products-liability and serious- accident cases it wasn’t long after that when lawrence decided he wanted to have a bigger stake in the cases he was working on gonzalez wasn’t ready to give him that opportunity so lawrence started his own firm in date their split was amicable and they have maintained a close professional and personal relationship ever since in his new firm lawrence chose to focus his practice on personal-injury work with clients paying him on a contingency-fee basis contingency-fee practices have irregular cashflows and can require large amounts of upfront money that might not return if ever until years later in and lawrence put most of his money into his practice although he was able to set some aside in stocks and bonds by lawrence’s law practice was doing pretty well he reported more than dollar_figure in income from his firm for that year but the growth of his firm made his tax returns more complicated so in he hired david drefke a texas cpa drefke had lawrence make an election to treat his firm as an s_corporation and drefke prepared the initial s_corporation tax_return if a business meets the requirements of sec_1361 it may elect to become an s_corporation and pay no corporate tax sec_1362 sec_1363 sec_1 b income_tax regs an s corporation’s income and losses like a partnership’s flow through to its shareholders who then pay income_tax see sec continued form_1120s u s income_tax return for an s_corporation in the lawrences however didn’t make any estimated_tax payments for drefke also helped the lawrences set up the firm’s recordkeeping system and had them use quicken accounting software but drefke worked mostly with lawrence’s wife in preparing the lawrences’ returns because it was she who compiled the information for drefke to prepare the returns lawrence however performed all the day-to-day mechanics of bookkeeping and made all the investment decisions for his family and for his firm according to lawrence he work s at making the living and she works at making the living worthwhile roberto salazar roberto salazar was the first in his family to attend college and he graduated from the university of illinois with a j d m b a in while in school salazar took some general finance and accounting courses and a basic tax class after law school salazar moved to the valley--his parents bought a house there and he found a job there too he passed the texas bar in and went to work for an attorney in alamo texas mostly doing personal-injury work he continued b later moved to the hidalgo county district attorney’s office and then after four years there leaving in he opened his own practice in personal-injury and criminal_law in the early ‘90s salazar became a municipal judge for the city of mcallen but the position was part time and he continued his private practice which focused on personal-injury law salazar has never worked on any_tax cases set up a corporation drafted a_trust or issued an opinion letter for salazar prepared his own federal_income_tax returns using turbotax software he did however have his accountant review the returns and give him a stamp of approval before he filed them salazar earned about dollar_figure of ordinary_income from his law practice for his wife worked primarily inside the home but would occasionally act as the receptionist at salazar’s law office salazar himself however made the family’s investment decisions ricardo garcia ricardo garcia was born in germany while his father was stationed there as a military doctor but when garcia was still very young his family moved to the valley after his father accepted a job in mcallen garcia grew up there but went away for college and law school he graduated from st mary’s law school in san antonio in where he took only the tax course st mary’s required garcia’s first legal job was working at the city attorney’s office in mcallen handling misdemeanors from traffic tickets to simple assaults after three months with that office he left to work for a personal-injury attorney in weslaco texas but after seven months there he moved to colorado to attend the university of denver’s tax l l m program in but that too didn’t stick--he quit the l l m program after nine months because he was bored he then moved back to mcallen to work for a personal-injury firm hendricks smith and got married in date in date garcia opened up his own general practice garcia started off with divorces dwis and traffic tickets and even handled a criminal tax case for a defendant who had failed to file tax returns for four years but since garcia’s practice has been made up of personal-injury cases his practice has steadily grown over the years--he’s even hired other attorneys and support staff in and garcia’s wife handled the firm’s books_and_records and she monitored the firm’s cash outlays it was the garcias’ accountant who prepared the couple’s return and they reported more than dollar_figure of income from the law practice that year c the jackpot around bridgestone firestone inc recalled some of the tires it had built in decatur illinois the recalled tires had a high rate of failure on ford explorers and this had caused a number of wrecks and rollovers see 399_f3d_651 6th cir some of these accidents happened in mcallen and all three petitioners began lining up injured clients those cases resulted in all three earning big paydays in lawrence got a fee of about dollar_figure million salazar dollar_figure million with additional fees structured for payout in later years and garcia dollar_figure million lawrence lawrence’s ordinary_income from his law practice that year was about dollar_figure million but he didn’t make any estimated_tax payments instead he bought a finance company that gave people unsecured loans of dollar_figure or less he also increased his stock and bond investments and bought some property near the beach these investments--at least before date--were somewhat conservative with about in fixed income investments in cash and in equities salazar salazar had about dollar_figure million in net_income from his law practice in he however made dollar_figure in estimated_tax payments he also invested most of the remainder in equity and fixed-income mutual funds garcia garcia had over dollar_figure million in net_income from his law firm in like salazar he also anticipated a big_tax bill and made dollar_figure in estimated_tax payments like the other lawyers he also put much of the firestone windfall into some mutual funds and blue-chip stocks ii enter mr garza joe garza is an attorney from dallas texas who had a long-established practice in insurance defense erisa and bond financing before he moved into tax planning--sometimes quite aggressive tax planning see garcia v commissioner tcmemo_2011_85 wl estate of hurford v commissioner tcmemo_2008_278 wl ltd v commissioner tcmemo_2008_112 wl it was he who sold the three lawyers on something none of them had heard of before--a variant of the now notorious son-of-boss deal using digital options and canadian dollars a the approach around to garza first became aware of son-of-boss transactions--jenkens gilchrist was doing a lot of them and several of his clients wanted to do them too garza concluded that he could either refer his interested clients to jenkens gilchrist or do the deals himself he decided to learn how to do the deals himself first he consulted with craig brubaker--an ex-arthur andersen employee and at the time a director at deutsche bank alex brown brubaker had been working on a lot of these deals for jenkens gilchrist and garza was confident of brubaker’s knowledge and abilities brubaker gave garza some information on how these deals worked and how much deutsche bank charged for them brubaker also suggested that garza speak to another lawyer rumored to have done a dollar_figure million transaction for a local billionaire that went real well to garza wasn’t really urging a speculative foray in foreign currency--he was promoting a type of son-of-boss tax_shelter which is a variant of the bond and options sales strategy boss shelter that uses european digital options on foreign_currency unlike an american option which can be exercised at any time before it expires a european option can be exercised only at a particular date and time an option is digital if it has the same payout no matter how far in the money it is digital options are also known as all-or-nothing options learn more garza followed brubaker’s recommendation and paid the lawyer dollar_figure for a dark-side cle on the finer points of the deal included in the bargain was a turnkey opinion letter--one that garza could use in his own practice the legal sections of the opinion_letters he later sold to lawrence salazar and garcia closely resemble this draft opinion letter part of garza’s promotional pitch was that if a taxpayer had a good tax opinion letter he would not have to pay any penalties even if the tax benefits were disallowed once garza had his turnkey opinion letter and knew the transaction well enough he began pitching the purpose of all son-of-boss tax_shelters is to create artificial tax losses designed to offset income from other transactions 655_f3d_1060 9th cir citation and internal quotation marks omitted garza’s scheme involved a partnership and having his clients transfer assets along with significant liabilities to that partnership as a matter of economics the liabilities would offset the value of the assets but those liabilities wouldn’t be completely fixed at the time of transfer and the purported partners would ignore them in calculating their outside bases in that partnership the partnership would also ignore the liabilities in computing its inside bases in the contributed_property which conceivably became partnership property ignoring the liabilities in calculating basis creates an inflated basis when the purported partners liquidated their partnership interests they would get a distribution_of_property to which they would attach this high basis in the partnership and then when they sold that property it would produce large tax--but not out-of-pocket--losses garza used a six-step deal buy a foreign-currency call option and sell an offsetting foreign-currency call option in the same currency to the same counterparty and also canadian dollars through a single-member llc form a partnership with a third party or wholly owned llc contribute the foreign- currency options and canadian dollars to the partnership recognize a gain_or_loss by the partnership when the options expired or were exercised terminate and liquidate the partnership and sell the canadian dollars that the single-member llc received from the partnership’s liquidation garza also testified that one considerable advantage of attaching the inflated basis to we refer elsewhere in this opinion to such options as long options and short options long can mean several things in finance-speak here it simply means to buy and hold a position short likewise has multiple meanings here it means to sell a position because the long and short legs in the option transactions involved the same parties the same periods and the same counterparties they economically zeroed each other out except for the narrow spread between the two strike prices one party could buy the yen at dollar_figurex from the second party and the second party could turn around and buy the yen at dollar_figurex minus the spread from the first party canadian dollars was to enable partners to store it in an account to be drawn down as needed to shelter his customers’ ordinary_income in later years garza says he would always have his clients choose which currency to use but would make strong recommendations he would also insist that each of his clients talk with brubaker brubaker would explain what trades would be made answer other questions and help them set up their deutsche bank accounts we also note especially that garza never asked brubaker how deutsche bank valued the options b garza spreads to mcallen bad ideas can be especially contagious in a small town garza had already been doing some work in the valley on pension plans in the late ‘90s and even did some work for gonzalez on a subchapter_s esop that’s how he was introduced to lawrence in 1999--in a chance meeting in gonzalez’s office that involved the exchange of pleasantries but it wasn’t until and that garza began promoting the digital- option son-of-boss deal to his contacts in mcallen it’s not surprising that lawrence and gonzalez listened to his pitch they were expecting big_tax bills for because of the contingency fees from their firestone cases lawrence actually got gonzalez involved in the firestone litigation because he couldn’t represent all of the people injured in a particular accident and garza pitched a way he said could drastically reduce their expected income-tax bill lawrence first met with garza in to discuss the transaction and its tax benefits sometime after their first meeting lawrence approached albert lopez his broker at merrill lynch to see if he could execute the investment strategy garza advertised lopez said it wasn’t his area of expertise and wasn’t the type of transaction he could do at some point garza also explained to lawrence that he couldn’t do the option trades at merrill lynch because the tax benefits depended on setting up the trades through a series of entities which merrill couldn’t or wouldn’t do lawrence met with garza again in garza explained in greater detail how the trades worked how he was able to predict the movement of the japanese yen against the u s dollar and how he would structure the investment to secure its promised benefits lawrence admitted at trial that when he met with garza in he knew there were important tax consequences to how you did the transaction garcia and salazar also caught the son-of-boss bug in gonzalez held a meeting at his office around october or date and invited a few others garza did a presentation on the digital-option deal although we aren’t sure whether lawrence was at this meeting we do know garcia was invited but didn’t show garcia had to work late that night so he got the recap from gonzalez over the phone that is how he first heard about garza’s transaction and is what prompted him to call garza to learn more garcia then flew to dallas to talk with garza in person and to check out his firm while he was there garza talked with him about the transaction and its tax benefits and then took him to meet brubaker--whose office was only a short walk away brubaker tried to sell garcia on the deal telling him that he’d done a lot of similar transactions garcia then returned home and called salazar to tell him about his trip garcia mentioned to salazar that both garza and the deal looked legit and he was thinking about doing it this wasn’t an unusual conversation garcia and salazar are close friends and had a history of investing together by now salazar was interested in the transaction too and met with garza in mcallen in late november or early date to discuss the investment strategy and the related tax benefits we find that garza told lawrence garcia and salazar that the deal he was offering would give them a to chance of doubling their money and a very remote chance of making a lot more than that if the spot_rate landed on the sweet spot garza testified at trial that he tried very hard to make his clients money on the options because he believed it would then be easier to prove a legitimate profit_motive for his scheme we don’t know whether garza provided written materials explaining the transaction other than the opinion letter to lawrence salazar and garcia but we do know that garza told lawrence salazar and garcia that if the investments were structured carefully they could take advantage of significant tax benefits although lawrence and garcia denied it we also find that garza told all three of them that the transactions had to be done before the end of to take advantage of those benefits garza also specifically warned garcia at least that it was more difficult to make a profit with the deal late in the year because there was less time for the market to gyrate c the deals that were done garza charged lawrence garcia and salazar dollar_figure each for his services the bills that garza sent to lawrence garcia and salazar were entitled statement for services rendered and said they covered all services to be if on the expiration date the reference_price for the foreign_currency options falls between the strike prices for the long and short positions that is hitting the sweet spot that is because under this scenario the investor would receive a payment under the long option without having to pay out under the short option rendered in connection with their digital option transaction s and the related legal opinion including formation of llc disregarded_entity formation of limited_partnership negotiations with investment bank and review of transactions legal opinion letter tax_return preparation and review it also said that the dollar_figure would cover any and all services necessary in the event that either you or the above entities are selected for an audit by the irs in the future this meant that garza would cover their legal fees if the transaction blew up garza required lawrence salazar and garcia to pay the first installment of dollar_figure when they received their statement for services rendered and the remaining dollar_figure when he delivered their legal opinion lawrence paid the first installment in october and the second in date garcia and salazar both paid their first installments in date and the second only in the new year occasionally garza would review returns but he did not prepare them all three attorneys knew that the entities were created to capture the tax benefits of the digital option canadian dollar transaction and all relied on garza to prepare the paperwork and file the necessary documents with the different state authorities garza claimed that one reason to use the llcs to do the investments was that deutsche bank said doing so would get around a securities_and_exchange_commission rule that required a 30-day waiting_period for individuals who wanted to set up an option-trading account garza however admitted at trial that the real reason for creating the llcs and then putting them into partnerships with their owners was that he thought it necessary to do so to generate the tax benefits and he also admitted that buying canadian dollars and disposing of them in a liquidating_distribution was also for tax purposes we specifically find these latter two admissions credible garza chose to organize the entities in colorado and georgia because those states processed filings quickly and cheaply he named the entities with numbers because he wanted to avoid any snags that might have slowed the deal if someone else had an llc or partnership with the same name and garza didn’t draft any of the entity agreements from scratch but adapted the sample he already had he picked deutsche bank to execute the trades because he liked brubaker more than the people at other banks and he just assumed deutsche bank’s fees and prices were fair the lawrence sob garza launched the lawrence transaction on date and things took off quickly from october to garza helped lawrence form three entities llc llc and ltd is a disregarded_entity for federal tax purposes was formed under georgia law and lawrence is listed as its sole member was formed as a colorado limited_liability_company lawrence was its sole member and it never made an election on form to be classified as an association for federal tax purposes was formed as a colorado limited_partnership and on it sec_2001 return it listed lawrence as a limited_partner and as a general_partner with a limited-partnership interest in late date lawrence set up three accounts with deutsche bank--one for the lawrence law firm one for and one for a u s business_entity with only one member is either a corporation or a disregarded_entity if it doesn’t want to be disregarded form_8832 entity classification election allows the entity to affirmatively elect to be taxed as a corporation sec_301_7701-3 c i proced admin regs on date dollar_figure was deposited into 0327’s deutsche bank account--this was the only capital_contribution made to on date bought and sold offsetting long and short foreign-currency options on japanese yen from deutsche bank for a dollar_figure net premium both options expired on date on or about date transferred both the long and short options to on date bought candollar_figure for usdollar_figure at an exchange rate of usdollar_figureto candollar_figure on date the options expired in the money and deutsche bank paid him dollar_figure on date on or about date transferred the candollar_figure to on date lawrence asked deutsche bank to transfer dollar_figure to an account for garza staples to pay his legal fees and dollar_figure to an account at another bank on or about date transferred the candollar_figure to the deutsche bank account for the law office of larry lawrence--but this may have been in error however only candollar_figure out of the candollar_figure was transferred back to 0327’s account the premiums on the long and short positions were dollar_figure million and dollar_figure respectively on date sold candollar_figure at an exchange rate of usdollar_figureto candollar_figure for usdollar_figure which was deposited into 0327’s deutsche bank accountdollar_figure on date a cancellation of domestic certificate of limited_partnership was filed in colorado for there’s no evidence in the record that and did any other deals we find that they had no activities other than those listed above before the digital-currency options would’ve expired lawrence agreed to settle them for a payment of dollar_figure from deutsche bank but the settlement under that agreement took too long and didn’t go through in time as we’ve mentioned this meant lawrence lucked out and deutsche bank paid him dollar_figure lawrence’s wife wasn’t involved in the decision to buy into garza’s plan and wasn’t involved in any part of the deal lawrence himself was not immersed in the details he blindly signed the paperwork as garza gave it to him he had no relationship to the states where the entities were located and the address listed in the paperwork garza sent to the colorado secretary of state for him was the same address salazar and garcia used it was not his own lawrence made no effort to determine if the dollar_figure premium he paid for the options was a fair the remaining canadian dollars were apparently sold in pricedollar_figure before date lawrence had never invested in foreign_currency other than trading u s dollars against the mexican peso back when he was a busboy and waiter the salazar sob garza launched the salazar transaction on date and it also quickly took flight on date garza helped salazar form three entities llc llc and ltd is a disregarded_entity for federal tax purposes it was formed under georgia law and salazar is listed as its sole member was formed as a colorado limited_liability_company salazar was its sole member and it never made an election on form_8832 to be classified as an association for federal tax purposes was formed as a colorado limited_partnership and on it sec_2001 return it listed salazar as a limited_partner and as a general_partner with a limited-partnership interest in mid-date salazar opened accounts with deutsche bank for and we talk about the value of the options later but note here that the commissioner’s experts reasonably estimated the options to be worth about dollar_figure using the black-scholes formula for pricing options had lawrence looked into the premium he might’ve noticed deutsche bank was charging him over a markup bought and sold offsetting long and short japanese yen options from deutsche bank for a dollar_figure net premiumdollar_figure the paperwork is dated december but the account wasn’t funded until december both options expired on date either on december or one day earlier--0997 transferred both the long and short options to on date dollar_figure was deposited into 0997’s deutsche bank account-this was the only capital_contribution made to on date the options expired out of the money on date bought candollar_figure for usdollar_figure at an exchange rate of usdollar_figureto candollar_figure on date sold candollar_figure at an exchange rate of usdollar_figureto candollar_figure for usdollar_figure which was deposited in 0997’s deutsche bank accountdollar_figure on date a cancellation of domestic certificate of limited_partnership was filed in colorado for there’s no evidence in the record that and did any other deals or had any activity other than what we’ve listed salazar’s wife wasn’t involved in the transaction in any way and she wasn’t part of the decision to do it salazar wasn’t knee-deep in the details of the transaction himself he blindly signed the paperwork as garza gave it to him the premiums on the long and short positions were dollar_figure million and dollar_figure respectively it appears that the remaining canadian dollars were sold in like lawrence salazar also had no relationship to the states where the entities were located and he also reported the same address to the colorado secretary of state as his friends like lawrence he made no effort to determine if the dollar_figure premium he paid for the options was a fair price and before date salazar had never invested in foreign_currency even casually in his youth the garcia sob garza did much the same for garcia on date garza helped garcia form three entities llc llc and ltd is a disregarded_entity for federal tax purposes was formed under georgia law and listed garcia as its sole member was formed as a colorado limited_liability_company garcia was its sole member and it never made an election on form_8832 to be classified as an association for federal tax purposes was formed as a colorado limited_partnership and on it sec_2001 return it listed garcia as a limited_partner and as a general_partner with a limited-partnership interest in mid-date garcia set up accounts with deutsche bank for and on date bought and sold offsetting long and short options on japanese yen from deutsche bank for a dollar_figure net premiumdollar_figure both options expired on date that same day--or maybe a week before or maybe five days later the paperwork is murky --464 transferred both the long and short options to on date dollar_figure was deposited into 464’s deutsche bank account--this was the only capital_contribution made to on date bought candollar_figure for usdollar_figure at an exchange rate of usdollar_figureto candollar_figure on date the options expired out of the money with zero payout due to either party on date sold candollar_figure at an exchange rate of us can for usdollar_figure which was deposited in 464’s deutsche bank accountdollar_figure on date a cancellation of domestic certificate of limited_partnership was filed in colorado for there’s no evidence in the record that and did any other deals or had any activity other than what we’ve listed garcia’s wife was as uninvolved as lawrence’s and salazar’s in the transaction and like his friends garcia blindly executed all the documents garza gave him to sign he knew that buying the currency options and transferring them between and was part of the plan he asked garza to the premiums on the long and short positions were dollar_figure and dollar_figure respectively it appears that the remaining canadian dollars were sold in carry out he also knew that the only reason for buying and selling canadian dollars was that it was part of the investment and would serve as a triggering event for the tax benefits other than buying a krugerrand during a vacation in south africa garcia had also never invested in foreign_currency before iii reporting the transactions a garza’s opinion garza provided opinion_letters to lawrence salazar and garcia dated date each letter had about four pages of facts supposedly describing the transaction and over pages of boilerplate on tax-law doctrines-- running the gamut from partnership-basis rules treatment of foreign-currency contracts the step-transaction doctrine economic_substance disguised-sale provisions and partnership anti-abuse regulations the letters also concluded that the tax treatment garza proposed would more_likely_than_not withstand irs scrutiny garza however relied on certain facts to reach his more_likely_than_not conclusion and these facts were just plain wrong here are some of the key mistakes he made in the factual recitation section--the first four pages of each opinion the opinion_letters say that the lawrence salazar and garcia made the factual representations it recited lawrence salazar and garcia made no factual representations with respect to the transactions garza stated them on his own the opinion_letters say that lawrence salazar and garcia believed there was a reasonable opportunity to earn a reasonable pre-tax profit from the transactions not including any_tax benefits that may occur in excess of all the associated fees and costs garza’s dollar_figure fee was ignored in reaching that conclusion the opinions don’t mention garza’s fee at all and here are some of the key factual mistakes made in the opinion letters’ discussion section on which garcia based key legal conclusions the purchased long and sold short options had their own confirmations the long and short options were the subject of the same confirmation the partnership had to deliver foreign_currency if the short option was exercised the partnership had no obligation to deliver foreign_currency as of the date of the opinion the options have not yet expired--so it’s uncertain whether the partnership will have to satisfy its obligation regarding the short option the options had already expired when garza sent out the opinion_letters and the obligations under the option contracts were by that time certain none of the partnerships’ ie and partners were related the partners of each partnership were related--lawrence salazar and garcia were the limited partners and each man’s wholly owned and controlled llc was the general_partner the assets contributed by a partner lawrence salazar and garcia would not be the same assets distributed to that partner the canadian dollars distributed were the same ones contributed by the partner garza admitted at trial that most of his clients got opinion_letters because in the event the transaction wasn’t respected by the government taxpayers could avoid penalties with a good one these letters do not mention however notice_2000_44 tax_avoidance using artificially high basis 2000_2_cb_255 published on date b return preparers ken everhard prepared the partnership and joint returns for garcia and salazar but for lawrence he prepared only 466’ sec_2001 form_1065 u s return of partnership income drefke prepared the lawrences’ joint federal_income_tax return and form_1120s ken everhard ken everhard is a certified_public_accountant who has practiced in mcallen since the 1960s and has a good reputation part of everhard’s practice includes the preparation of both simple and complicated partnership tax returns but everhard has not written tax opinions everhard first learned of the digital option canadian dollar transaction from garcia in late garcia’s cpa ann howe told him to find a new accountant because she was leaving her practice to go work with her father everhard was the obvious replacement garcia’s family had been friends with everhard for decades and they highly recommended him in late november or early date garcia told everhard that he heard about joe garza and a plan that he had and asked for everhard’s thoughts everhard then called garza and arranged a trip to dallas to meet him garza gave everhard a draft opinion letter discussing the transaction with no names on it when he arrived on a second trip to dallas for another client everhard met a second time with both garza and brubaker at the recommendation of garcia salazar hired everhard in like garcia salazar also talked to everhard about the transaction in december of that year but lawrence didn’t hire everhard until march or date and even then only at the recommendation of garza it is important for us to be precise in finding just what everhard did in addition to preparing the lawyers’ returns we find that everhard did investigate the deal in some way--he read garza’s opinion_letters carefully and he checked some of the cases and rulings that it cited--at least the ones he thought were important but we find that everhard did not do any other research--he couldn’t recall reading any cases or guidance that weren’t cited in the opinion letter we also find that he was honest with lawrence salazar and garcia about that he told them that he read some of the cases cited in garza’s opinion letter but never suggested that he did anything more we do believe everhard told lawrence salazar and garcia that the transaction was aggressive but that he saw some support for it but we also find that he told them that he was not giving them a tax opinion as to whether the perceived tax benefits would stand up--they would have to rely on garza for that we find that everhard didn’t verify any of the factual assertions made in the opinion letters--either independently or by questioning lawrence salazar or garcia--even though he did get some of the relevant documents he just assumed the transaction was executed as described in the opinion_letters and it was everhard’s practice to tell all of his clients that it’s their job to make sure that they have all the right documents he just uses the numbers that he’s given we therefore find that everhard handled only the reporting and preparation of lawrence salazar and garcia’s returns he charged them only for return preparation not his advice we do also find that he was not in cahoots with garza garza did pay him to prepare lawrence’s partnership’s return but everhard didn’t get any compensation from garza other than this small return-preparation fee--only about dollar_figure david drefke david drefke is another cpa in mcallen and he prepared the lawrences’ joint_return and form_1120s for lawrence’s law practice for while drefke copied the information from 466’s schedules k-1 partner’s share of income deductions credits etc and form_4797 sales of business property prepared by everhard to the lawrences’ return that was the extent of his work on the transaction drefke reported the losses and deductions arising from the deal including the characterization and deductibility of garza’s fees as a referral-fee deduction as lawrence instructed and as everhard had mapped out drefke lacked the necessary background knowledge to analyze the tax consequences of the deal lawrence did not ask drefke to check out the validity of its tax benefits and drefke didn’t do it on his own he was never given any of the relevant transactional documents and he’s never represented himself to be an expert in the taxation of foreign-currency-option transactions c what was reported lawrence on its form_4797 reported a dollar_figure ordinary gain from a yen currency option sec_988 the acquisition_date of the foreign-currency-option was reported as date and the disposition date was reported as date listed its basis in the option as dollar_figure and its gross sale price as dollar_figure but this wasn’t correct the amount_realized was dollar_figure see supra pp because deutsche bank paid dollar_figure when both the long and short options expired in the money allocated dollar_figure of the dollar_figure reported gain to lawrence and the rest--dollar_figure--to on the schedules k-1 on its partnership return for that year reported partner capital contributions of dollar_figure--the dollar_figure million long option notional premium the dollar_figure net premium on the option spread and the dollar_figure in canadian dollars reporting both the dollar_figure million long option notional premium and the dollar_figure net premium on its return is double counting while treated the dollar_figure million long option notional premium as a capital_contribution it did not report the liability inherent in the dollar_figure short option notional premium allocated dollar_figure of the capital contributions to lawrence and dollar_figure to on the schedules k-1 on its partnership return also reported distributions of money cash and marketable_securities of dollar_figure allocating dollar_figure of the reported distributions to lawrence and dollar_figure to it reported distributions of property other than money of dollar_figure which resulted from treating the dollar_figure million long option premium notional amount as a contribution that would be distributed upon the liquidation of it did not however take into consideration the liability inherent in the dollar_figure short option premium allocated dollar_figure of the noncash distributions to lawrence and dollar_figure to on the schedules k-1 but remember that by this time the options had long since expired so the supposed basis in the long option can theoretically be attached to the only noncash ie non-american cash asset had left--the candollar_figure by reporting this dollar_figure as a distribution_of_property everhard was effectively reporting it a sec_466’s basis in that property although we make only partnership-level determinations here we do note that lawrence doesn’t seem to have used all of that basis in because he didn’t sell all of the canadian dollars that year lawrence does seem to have sold candollar_figure in and then claimed a loss of dollar_figure this claimed loss was conveniently close to the dollar_figure million that lawrence’s law practice netted in and left the lawrences with only dollar_figure in taxable_income lawrence even deducted garza’s dollar_figure fee as a referral fee paid_by the lawrence law firm salazar 541’ sec_2001 partnership return reported a dollar_figure ordinary_loss on form_4797 and identified the reported loss as from a yen currency option sec_988 reported it had acquired the option on date and disposed of it on date reported its basis in the option was dollar_figure of the reported dollar_figure loss allocated dollar_figure to salazar and dollar_figure to on the schedules k-1 the partnership return reported partner capital contributions of dollar_figure-- the dollar_figure million long option notional premium the dollar_figure net premium on the option spread and the dollar_figure in canadian dollars reporting both the dollar_figure million long option notional premium and the dollar_figure net premium is double counting the partnership return treated the dollar_figure million long option notional premium as a salazar and reported their bases inconsistently salazar claimed a high outside_basis while claimed only a small loss when the options expired out of the money capital_contribution but did not report the liability inherent in the dollar_figure short option notional premium reported distributions of property other than money of dollar_figure which resulted from treating the dollar_figure million long option premium notional amount as a contribution whose basis would attach to any noncash property distributed upon the liquidation of this reporting did not however take into consideration the liability inherent in the dollar_figure short option premium allocated dollar_figure to salazar and dollar_figure to on the schedules k-1 by reporting this dollar_figure as a distribution_of_property everhard was effectively reporting it a sec_541’s basis in that property--the candollar_figure canadian dollars distributed we note that when salazar sold dollar_figure of those canadian dollars in he claimed a loss of dollar_figure like lawrence this claimed loss was conveniently close to the dollar_figure million net profit from salazar’s law practice in and left the salazars with only dollar_figure in taxable_income for the salazar law office part of the salazars’ joint_return everhard claimed at salazar's request a deduction of dollar_figure in fees for legal and professional services everhard did not know at that time that the dollar_figure was part of garza’s fee garcia 6611’s partnership return reported a dollar_figure ordinary_loss on form_4797 and identified the reported loss as from a yen currency option sec_988 reported that it acquired the foreign-currency option on date and disposed of it on date reported its basis in the option as dollar_figure and allocated dollar_figure of the loss to garcia and dollar_figure to on the schedules k-1 the partnership return reported partner capital contributions of dollar_figure-- the dollar_figure long option notional premium the dollar_figure net premium on the option spread and the dollar_figure in canadian dollars reporting both the dollar_figure long option notional premium and the dollar_figure net premium is double counting it reported the dollar_figure long option notional premium as a capital_contribution but did not report the liability inherent in the dollar_figure short option notional premium on its partnership return also reported dollar_figure in distributions of property other than money and allocated dollar_figure of the distributions to garcia like was inconsistent in reporting its bases--claiming only a small loss when the options expired implicitly recognizes the effect of the offsetting options on basis--reporting a massive basis in the distributed canadian dollars does not the same might be said of and its reporting of only a small gain at the partnership level and dollar_figure to on the schedules k-1 this was again a result of treating the long option premium notional amount as a contribution that would later be distributed when was liquidated but not taking into account the offsetting liability inherent in the dollar_figure short option premium but this is the way basis- inflation shelters work so 6611’s reporting this dollar_figure as a distribution_of_property other than money was effectively reporting it a sec_6611’s basis in the candollar_figure distributed we note that garcia sold only candollar_figure in but the sale had its desired effect and he claimed a loss of dollar_figure--enough to offset most of his dollar_figure million net profit from his law practice--while letting him store the rest of the basis-inflated canadian dollars for future use the garcias also reported losses totaling dollar_figure that passed through from 6611’s partnership return to their joint_return on the schedule c for the garcia law office under legal and professional services everhard included at garcia’s request a dollar_figure deduction for what the law office’s general ledger described as accounting fees what everhard did not know at the time was that the dollar_figure was for only the first half of garza’s dollar_figure fee for the deal iv prelude the commissioner issued notices of final_partnership_administrative_adjustment fpaas to and in date the fpaas adjusted various items to zero and determined accuracy-related_penalties under section dollar_figure the fpaa sent to made the following adjustments partnership_item as reported as adjusted ordinary_income loss form line capital contributions sched m-2 line distributions of property other than money sched k line distributions of cash and marketable_securities dollar_figure big_number big_number big_number -0- -0- an fpaa generally includes a notice of final_partnership_administrative_adjustment form 870-pt agreement for partnership items and partnership level determinations as to penalties additions to tax and additional_amounts including a schedule of adjustments and an exhibit a-explanation of items listing the commissioner’s other adjustments or determinations the fpaa sent to partnership_item as reported as adjusted ordinary_income loss form line capital contributions sched m-2 line distributions of property other than money sched k line dollar_figure big_number big_number -0- and the fpaa to partnership_item as reported as adjusted ordinary_income loss form line capital contributions sched m-2 line distributions of property other than money sched k line dollar_figure big_number big_number -0- in each case the fpaa schedule of adjustments did not adjust the partners’ outside bases but in each fpaa exhibit a-explanation of items sent to and the commissioner did make determinations about outside_basis including the determination that the partners have not established adjusted bases in their respective partnership interests in an amount greater than zero -0- the commissioner seems to have copied 6611’s exhibit a-explanation of items from 466’s but forgot to change all the s to s we’ll treat it as a typo that no one was confused by this may or may not have been sufficient to put outside_basis at issue here cf clovis i v commissioner 88_tc_980 but the commissioner later conceded that the fpaa did not adjust outside_basis and that outside_basis wasn’t being challenged at the partnership level unlike a concession on a point of law regarding whether we have jurisdiction over outside_basis at the partnership level see 138_tc_67 the commissioner’s concession here simply notes that these particular fpaas were not adjusting outside_basis and that he wasn’t seeking a determination of outside_basis in this partnership-level proceeding we have previously held that parties including the commissioner may concede adjustments noted in the fpaa before we enter a decision see eg 104_tc_207 conceding fpaa adjustment in amended answer rovakat llc v commissioner t c memo wl at ndollar_figure conceding on brief by failing to defend fpaa adjustment while we are always required to satisfy ourselves that jurisdiction exists before entering a decision see 138_tc_295 we don’t have to reach out and put into play issues the parties don’t seek to adjudicate in tigers eye trading we had to determine whether we had jurisdiction because the petitioners argued we lacked it but we agree with the commissioner that outside_basis isn’t at issue here what is at issue are the partnerships’ inside bases inside_basis is the basis a partnership has in its own assets sec_723 outside_basis is the basis a partner has in his partnership_interest sec_722 sec_1_722-1 example income_tax regs if the inflated basis in a son-of-boss deal is attached to a partner’s interest in a supposed partnership and a loss is realized when he disposes of that partnership_interest through sale or the partnership’s liquidation it is called an outside-basis sob if the inflated basis is attached to an asset that the partnership holds and a loss is realized when the partner receives the asset in a distribution and then sells it it is called an inside-basis sobdollar_figure the usual rule is that an asset distributed by a partnership to one of its partners has a basis equal to the partnership’s basis in that very asset sec_732 inside-basis sob deals claim to be able to transfer basis within the partnership from one asset to another via sec_732 see ltd wl at continued these cases all involve inside-basis sob deals as in other garza-inspired transactions see eg 136_tc_67 aff’d 684_f3d_84 d c cir ltd v commissioner wl at the inflated basis lay in foreign_currency in these cases canadian dollars and the partners’ goal was to have those dollars distributed to them and have as a store of tax loss that they could use when needed one distinction between inside-basis and outside-basis sob deals is that there is a conflict among courts about whether outside_basis is a partnership_item see 591_f3d_649 d c cir aff’g in part rev’g in part vacating and remanding on penalty issues 131_tc_84 tigers eye trading t c pincite the commissioner usually wants a penalty in both types of cases so whether an item is a partnership_item then affects whether a penalty relates to an adjustment to a partnership_item see tigers eye trading t c pincite continued sec_732 requires that the distribution be in liquidation of the partner’s interest in the partnership--not an issue here given the dissolution of the three partnerships at the end of it does also require the partnership to know the basis of each of its assets in the hands of the partner who contributed them--which is also part of figuring out that partner’s outside_basis but the parties here agree that the claimed tax benefits come from the disposition of an asset formerly held by a putative partnership not the disposition of a partner’s interest in that partnership we happily avoid those disputes in these cases the commissioner does want penalties in these cases and the fpaa explanations of items determined that a ll of the underpayments of tax resulting from the adjustments of partnership items are attributable to at a minimum substantial understatements of income_tax gross_valuation_misstatement s or negligence or disregarded rules or regulations it is therefore determined that at a minimum the accuracy-related_penalty under sec_6662 of the internal_revenue_code applies to all underpayments of tax attributable to adjustments of partnership items of the partnership emphasis added the explanations of items went on to determine a gross-valuation- misstatement penalty or barring that a substantial-valuation-misstatement penalty in the alternative it asserted either a penalty for negligence disregard of rules and regulations or substantial_understatement_of_income_tax and raise in response only the defense that they each had reasonable_cause and acted in good faithdollar_figure the commissioner reiterated that he didn’t seek penalties related to the three lawyers’ outside bases in their partnerships he seeks them related to the inflated contributions to and distributions from the partnerships--a partnership’s basis in an asset is usually its basis in the hands of the they could have but have not argued that the imposition of penalties was somehow otherwise defective while we must satisfy ourselves about our own jurisdiction we deem any other counterargument regarding the imposition of penalties--apart from reasonable_cause and good faith--waived by all three petitioners partner who’s contributing that asset sec_723 and the basis of an asset other than money and that means american money distributed to a partner is usually the partnership’s basis in that asset see sec_732 there were plenty of other issues and the three lawyers in their roles as tax matters partners for and filed timely petitions we tried the cases together in dallas texasdollar_figure i jurisdiction opinion partnerships do not pay income_tax see sec_701 but they do file information returns and partners are supposed to use the numbers from those returns on their own individual returns see sec_6031 sec_6222 tefra is a set of special tax and audit rules that apply to all partnerships with exceptions that aren’t relevant here see sec_6231 the goal of tefra is to have a single point of adjustment for all partnership items at the partnership level see 128_tc_192 tefra however limits our jurisdiction at the partnership level to and were all defunct tefra partnerships when the petitions were filed so any appeal would likely head to the d c circuit see sec_7482 partnership items of the partnership for the partnership taxable_year to which the notice of final partnership administra- tive adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partner- ship item sec_6226 emphasis added so what are partnership items sec_6231 says that t he term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level emphasis added the secretary has told us what he’s determined to be partnership items in sec_301_6231_a_3_-1 proced admin regs courts still disagree over what is a partnership_item --a very big problem given tefra’s structural framework which makes the distinction between partnership and nonpartnership_items important to our jurisdiction but once we hold an item is a partnership_item we have jurisdiction to determine that partnership_item regardless of whether the commissioner adjusted it in the fpaa see eg tigers eye trading t c pincite we also have jurisdiction to determine the proper allocation of these items among the partners and the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item id this latter jurisdiction isn’t unlimited however and we have recently gone to great pains to determine its boundaries see eg id pincite petaluma fx partners llc v commissioner tcmemo_2012_142 wl a nonpartnership item is an item which is or is treated as not a partnership_item sec_6231 and an affected_item is a nonpartnership item that is affected by the determination of a partnership_item see sec_6231 127_tc_75 like other nonpartnership_items the code tells us that we can determine affected items with the exception of certain penalties only at the individual level and not in a partnership-level proceeding because these cases are appealable to the d c circuit we must follow that court’s precedent see eg 54_tc_742 aff’d 445_f2d_985 10th cir ii partnership-item determinations and adjustment sec_22 a validity of the partnership sec_1 unchecked boxes the commissioner says that and should all be disregarded because they failed to satisfy the regulatory requirements to be treated as partnerships under the check-the-box_regulations an entity with only one owner is disregarded for tax purposes ie treated as a tax nothing unless it elects to be taxed as a corporation see sec_301_7701-3 proced admin regs if the single owner is an individual the regulation tells the commissioner to treat the entity as a sole_proprietorship see sec_301_7701-2 proced admin regs see also 133_tc_24 a sole_proprietorship is generally understood to have no legal identity apart from the proprietor an entity with only one owner is thus ineligible for tax treatment as a partnership but the partnership returns for and seemingly list more than one owner we are deciding these cases on the preponderance_of_the_evidence so we do not have to decide which party has the burden_of_proof see eg 138_tc_306 lawrence is the limited_partner and is the general_partner of salazar is the limited_partner and is the general_partner of and garcia is the limited_partner and is the general_partner of the commissioner says this doesn’t matter and argues that because and did not properly elect to be treated as corporations they are disregarded entities see sec_301_7701-3 proced admin regs since the parties stipulated that and never elected to be classified as corporations on forms we agreedollar_figure that means that lawrence as the sole member of will be treated as owning all of salazar as the sole member of will be treated as owning all of and garcia as the sole member of will be treated as owning all of and we disregard a single-owner entity for tax purposes under sec_301_7701-2 and sec_301_7701-3 proced admin regs unless it elects to be taxed as a corporation while individuals and entities may apply for an employer_identification_number ein using form ss-4 application_for employer_identification_number this form alone doesn’t make a valid election to be taxed as a specific type of entity for partnerships only form_8832 may be used to make an election see sec_301_7701-3 proced admin regs see also form ss-4 pincite rev date caution this is not an election for a tax classification of an entity each petitioner however has a fallback argument all three are married and all three argue that because texas is a community-property state lawrence’s wife is the second owner of and salazar’s wife is the second owner of and and garcia’s wife is the second owner of and and although the regulation’s default rule for entities owned by an individual is to treat them as sole proprietorships its default rule for entities owned by more than one individual is to treat them as partnerships see sec_301_7701-3 b i proced admin regs federal_law controls the classification of partners and partnerships for federal tax purposes see sec_301_7701-1 proced admin regs see also 327_us_280 things that state law may regard as separate entities might not be separate entities under federal tax law see sec_301_7701-1 proced admin regs it all depends on the code mere coownership is not enough to create a separate_entity see sec_301_7701-1 proced admin regs and even electing to be taxed as a partnership under the check-the-box-regulations is not always enough see sec_301_7701-3 proced admin regs though lawrence garcia and salazar do not cite it there is a relevant revenue_procedure explaining the commissioner’s view about the intersection of community-property law and the check-the-box regulationsdollar_figure revproc_2002_69 2002_2_cb_831 provides that for a qualified_entity that is owned solely by husband and wife as community_property the irs will respect a taxpayer’s treatment of these entities as either disregarded entities or partnerships but to qualify a husband and wife must wholly own as community_property a business_entity not treated as a corporation under section and must uniformly treat such entity as a partnership for federal tax purposes --including filing the appropriate partnership returns revproc_2002_ sec_3 c b pincite this last requirement knock sec_67 and out of partnership contention under the revenue_procedure both sides acknowledge that these three never filed any_tax return of any kind since and remain disregarded entities notwithstanding the revenue_procedure and since no one has suggested any other way to make them partnerships under the code they cannot be the second we are not bound by revenue procedures see 113_tc_363 but they are official statements of the commissioner’s position and we may let them persuade us see 102_tc_558 aff’d 37_f3d_216 5th cir without deciding the validity of revproc_2002_69 2002_2_cb_831 we note that the commissioner is the only party who argues it foreclose sec_67 and from being partnerships for federal tax purposes as defined by sec_301_7701-2 proced admin regs members of and respectively and can likewise only be partnerships for income_tax purposes if revproc_2002_ operates to make lawrence’s garcia’s and salazar’s respective wives the second member of each of those entities for this to occur each couple must first be deemed to have formed a business_entity under the code sec_301_7701-2 proced admin regs establishes that a business_entity is a ny entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under section that is not properly classified as a_trust under section or otherwise subject_to special treatment under the internal_revenue_code emphasis added as a threshold matter lawrence garcia and salazar must therefore establish that they formed entities in and with their wives cf superior trading t c pincite noting that two-company venture never constituted a taxable partnership entity because neither party ‘join ed together as partners in the conduct of a business’ coownership by itself is not enough see sec_301_7701-1 proced admin regs eg sole owner or tenants-in-common of farm property rent that property to another individual for money or a share of crops instead we look to several factors the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise 42_tc_1067 the essential question is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise id pincite citing 337_us_733 see also 694_f3d_425 3d cir rev’g and remanding 136_tc_1 commissioner v tower u s pincite 659_f3d_466 5th cir 459_f3d_220 2d cir accepting the district court’s sham-transaction determination but reversing and remanding so that the district_court would analyze the arrangement under the totality of the circumstances and determine whether a bona_fide partnership existed dollar_figure we will examine these factors for each of the purported partnerships at issue a with regard to most of the luna factors require little discussion parties’ agreement lawrence and his wife had no side agreement regarding and mrs lawrence did not sign and was not explicitly a party to 466’s partnership_agreement this factor weighs against finding was a partnershipdollar_figure parties’ contribution to the venture mrs lawrence had no knowledge of until sometime well after its dissolution and did not contribute any labor or this entity-focused and intent-seeking approach to determining the existence of a partnership applies broadly--not just to partnerships engaged in questionable digital-option machinations see eg historic boardwalk hall f 3d pincite we can imagine a case where one spouse may not be a formal party to the partnership_agreement but may otherwise indicate an understanding that he was bound by its terms this is not the case here property to it during its short lifespan this factor weighs against finding a partnership principal v employee mrs lawrence acted as neither principal nor employee of while in other contexts this fact could be neutral here it underscores mrs lawrence’s lack of involvement with and weighs against finding it to be a partnership whether business was conducted in joint name until trial lawrence and garza did not hold mrs lawrence out as being a member of and she is nowhere mentioned in 466’s records this factor weighs against finding a partnership separate books lawrence and his wife did not keep separate books regarding their interests in but since we wouldn’t usually expect a husband and wife business team to keep separate books we’ll call this factor at least neutral mutual control and responsibility mrs lawrence may have had an interest in and may have been able to exercise some amount of control_over its affairs under texas law she did not--even in a perfunctory way--exercise whatever rights she had she had no responsibilities with and didn’t help lawrence organize or operate the alleged business this factor weighs against finding a partnership parties’ control_over income and capital the remaining two luna factors require slightly more analysis as a spouse of 466’s principal mrs lawrence may have had a community interest in mr lawrence’s partnership shares and a right to a share of any distribution of 466’s surplus property or profits see tex fam code ann sec_3 west community_property is property other than separate_property acquired by either spouse during the marriage see also smoot v smoot s w 2d tex civ app discussing whether an asset of partnership between husband and his father was husband’s separate_property or community_property this quasi-interest does not however mean she could have controlled 466’s property income or capital under texas law a spouse retains sole management control and disposition of the community_property that the spouse would have owned if single tex fam code ann sec_3 a west since lawrence would have been 466’s sole owner if he were single he retained sole management and control_over it without regard for the community-property rights of mrs lawrence and lawrence’s right as a formal partner to manage and control is not itself community_property see tex bus orgs code ann sec_152 a west mrs lawrence had no legal right to manage and control the income and capital that constituted such as it was even if she had she never exercised such rights or demonstrated any concern about whether they existed this factor weighs against finding a partnership entity between lawrence and his wife return filings filed a form_1065 for it sec_2001 tax_year in date listing as its tmp this return was not signed by mrs lawrence but was apparently signed by lawrence on behalf of which was in turn 466’s general_partner issued two schedules k-1 one to and the other to larry w lawrence jr while the return indicates that held itself out as a federally recognized partnership it also shows that did not consider mrs lawrence to be one of its partners this underscores our finding that 466’s characterization of mrs lawrence as a partner is post hoc and self-serving this factor weighs against finding it to be a partnership we have to conclude that lawrence and his wife did not intend to join together to undertake business under and that she was not a partner in this purported partnershipdollar_figure not a single luna factor or other fact weighs in favor of finding a partnership entity and several weigh heavily against it during mrs lawrence didn’t know that existed and she took no part in it sec_28 we could likewise have concluded on these facts that the spouse did not own a capital interest in within the meaning of sec_704 management or control she was not listed as one of its partners on its returns or agreements or any other document--including its account at db alex brown and she did not exercise dominion or control_over either an interest in or the assets of despite the operation of texas community-property laws--in fact consistently with them--she was not a partner of and lawrence and his wife must be treated as one person cf sec_6231 under default tefra procedure husband and wife are one person because we find had only one participant lawrence we find that it is disregarded under sec_301_7701-3 b ii proced admin regs b we also find based on the facts and circumstances that salazar’s wife did not join with salazar to form a partnership entity in during she also didn’t know that it existed and did not have any management or other responsibility for the purported partnership she was not listed as a partner of on its federal return agreements or any other document and she didn’t receive a schedule_k-1 salazar didn’t hold her out as a partner of beyond a possible stake in salazar’ sec_541 interest she had no dominion or control_over or its assets her name wasn’t on 541’s db alex brown account as with mrs lawrence texas community-property laws don’t make her a partner in and she lacked the slightest indicia of joining together with her husband to conduct business as a partnership she was not a partner of and so salazar and his wife must also be treated as one person because we find had only one participant salazar we find that it too is disregarded under sec_301_7701-3 and b ii proced admin regs c garcia’s case is just the same his wife too did not join with him to form a partnership entity in during she too didn’t know that existed and she didn’t have any responsibility over or control of it or its assets she too was not listed as a partner of on its returns agreements or any other document didn’t receive a schedule_k-1 and was not on 6611’s db alex brown account she too wasn’t held out as a partner of like mrs lawrence with regard to and mrs salazar with regard to mrs garcia demonstrated none of the indicia of being in a partnership entity with her husband and we find that she wasn’t like lawrence and salazar and their respective wives garcia and his wife must be treated as one person and since therefore had only one participant garcia we find that it is disregarded under sec_301_7701-3 b ii proced admin regs tax-motivated business_purpose there is a second and separate obstacle to any finding that these entities were partnerships a partnership does not come into existence for tax purposes until it begins its business activities see 88_tc_702 the caselaw is clear however that the pursuit of business activity in furtherance of tax_avoidance is no more a business_purpose than actually engaging in tax_avoidance 201_f3d_505 n d c cir aff’g tcmemo_1998_305 the absence of a nontax business_purpose is fatal id pincite see also 314_f3d_625 d c cir we therefore must ask specifically if the parties intended to join together as partners to conduct business activity for a purpose other than tax_avoidance asa investerings f 3d pincite emphasis added in the partnership agreements for and there is an identical laundry list of stated purposes for each partnership the primary purpose listed for each one for instance is to make a p rofit increase wealth and provide a means for each p artner’s f amily to become knowledgeable of manage and preserve f amily a ssets even if we believe what the partnership agreements say which we don’t courts have been reluctant to find that managing and preserving family assets is a legitimate and significant nontax reason for establishing a partnership where the property doesn’t require active_management see eg 503_f3d_955 9th cir property contributed consisted of a house that was rented to a tenant aff’g tcmemo_2005_65 estate of rosen v commissioner tcmemo_2006_115 wl at assets contributed consisted primarily of stocks bonds and cash conducted no business activity and had no business_purpose for its existence managing family assets just doesn’t justify the existence of any entity that doesn’t actively manage any property or carry on any business the record paints a narrower picture of why and were formed they were created shortly before lawrence salazar and garcia purchased and contributed the options on yen and canadian dollars the partnerships didn’t hold those assets for long--less than a month--before they liquidated and distributed all of the remaining property to the purported partners garza’s plan predetermined the mayfly-like lives of and from their hatching to their dispatching and we also find there wasn’t a nontax need to form the partnerships to take advantage of any purported potential profits of investing in digital options and canadian dollars we therefore find that the only purpose for and was to carry out a tax-avoidance scheme and we find lawrence salazar and garcia never intended to run businesses under the umbrella of these entities and will disregard and for tax purposes for this reason too consequences of disregarding and when we disregard a partnership for tax purposes we are holding that the rules of subchapter_k of chapter of the code which contains the substantive law governing the income_taxation of partners no longer apply and that we will deem the partnership’s activities to be engaged in by one or more of its purported partners a disregarded partnership has no identity separate from its owners and we treat it as just an agent or nominee see eg tigers eye trading t c pincite n but disregarding the partnership doesn’t necessarily mean that the taxpayer’s investment and all items reported by the disregarded partnership are permanently reduced to zero although we don’t respect the form we still need to deal with the substance of the transactions to the extent we have jurisdiction see eg 157_f3d_231 3d cir allowing deductions for securities that had objective economic consequences apart from tax benefits even when incurred in the context of a broader transaction that constitute d an economic sham citations omitted aff’g in part rev’g in part tcmemo_1997_115 tigers eye trading t c pincite stating we have jurisdiction under tefra to determine basis_of_property allegedly contributed to a purported partnership even if the partnership never existed the code tells us that tefra procedures will still apply in these cases as long as the purported partnership filed a partnership return--which and all did for dollar_figure see sec_6231 sec_6233 see also sec_301_6233-1 proced admin regs this means we have to determine in these cases any items that would have been partnership items as defined in sec_6231 and sec_301_6231_a_3_-1 proced admin regs had and been valid partnerships for tax purposes see tigers eye trading t c pincite this is the hypothetical entity approach see id pincite halpern j concurring we now turn to the fpaa and the pleadings to decide which items are still in play for us to decide tefra applies generally to any partnership but there is an exception for small partnerships --meaning those having or fewer partners sec_6231 but this exception doesn’t apply if any partner is a pass-through partner sec_301_6231_a_1_-1 proced admin regs a pass-through partner includes a partnership estate_trust s_corporation nominee or other similar person sec_6231 the commissioner has determined this includes disregarded entities see revrul_2004_88 2004_2_cb_165 and we agree since and all had single-member llcs as partners tefra procedures apply here b capital contributions and distributions of property the commissioner adjusted 466’s 541’s and 6611’s reported capital contributions and distributions of property given that subchapter_k doesn’t apply to a simple agency relationship there can be no contributions to or distributions from a partnership that does not exist see id pincite the property is effectively treated as if it hadn’t been contributed to or distributed from the purported partnerships and setting capital contributions and distributions of property other than money to zero is appropriate but that doesn’t mean the underlying property has no substantive value since the basis ie inside_basis of the allegedly contributed option contracts and canadian money would both have been partnership items if the partnerships were respected we have jurisdiction to determine them in this partnership-level proceeding with regard to the option contracts each purported partner should have treated the foreign_currency options as a single option spread the long and short positions were part of one contract and couldn’t have been separated as a matter of fact and lawdollar_figure cf sec_1092 straddle rules the long options that and purchased as nominees of lawrence salazar and garcia entitled each purported partnership to receive millions of dollars from deutsche bank if the long option was in the money when it expired--dollar_figure million for dollar_figure million for and dollar_figure million for but each was also required to pay an almost equal the option legs were acquired on the same date executed with the same counterparty in the same foreign_currency contingent on identical facts listed on a single transaction confirmation and exercisable on the same date the parties simply placed bets on one fact the price movement of the yen over a stated price a single net premium was paid for the spreads--the difference between the long and short position and the experts in these cases credibly testified that deutsche bank would not have entered into the options unless they were treated as linked if the options were separable deutsche bank’s risk would be too great the tmps in these cases lacked the financial capacity to pay the dollar_figure-dollar_figure million premiums on the long options and they lacked the financial capacity to pay the bank the millions of dollars that would have been due if the short option standing alone expired in the money in helmer v commissioner tcmemo_1975_160 wl the taxpayers beneficially owned real_property that was subject_to an option title to the optioned property was held by an escrow agent and the partnership which granted the option received yearly option premium payments from the option holder and listed those amounts as distributions to the taxpayers on the partnership’s books and tax returns the taxpayers argued that the option payments were for a contingent_liability because the option was still outstanding but we held that there was no contingent_liability because the transaction underlying the option was still open and the option premiums were not subject_to forfeiture unlike the taxpayers in helmer lawrence salazar and garcia all lacked the financial capacity to close the option transactions and so helmer is readily distinguishable amount to deutsche bank if the short option was also in the money on that day--dollar_figure for dollar_figure for and dollar_figure for the appropriate bases in the options are simply what and paid for them see sec_1012 that’s dollar_figure dollar_figure and dollar_figure respectively the appropriate bases in the canadian money are likewise just what and paid for it as nominees of and agents for lawrence salazar and garcia respectively dollar_figure for dollar_figure for and dollar_figure for c ordinary gain loss adjustments after the expiration of the options reported a dollar_figure gain reported a dollar_figure loss and reported a dollar_figure loss the commissioner is correct that there can be no partnership loss or gain where there are no valid partnerships yet the purported partnerships all bought and sold actual property for lawrence salazar and garcia tefra says that we look to the rules of subchapter_k to discover our jurisdiction over items belonging to an unrecognized partnership if we had found and to be real partnerships the digital-option pairs would have been partnership property and since they expired in the hands of these partnerships any gain_or_loss they would have given rise to would have been a partnership_item since the commissioner wants to adjust these items and we have jurisdiction we must determine their tax treatment in this partnership-level proceeding but without looking any further at the rules of subchapter_k sec_183 disallows deductions for an activity_not_engaged_in_for_profit except to the extent it produces income sec_183 speaks of the activities of an individual or an s_corporation but we have agreed with the commissioner that sec_183 of the code applies to the activities of a partnership and the provisions of sec_183 are applied at the partnership level 137_tc_220 quoting revrul_77_320 c b appeal filed 8th cir date see also eg 99_tc_132 aff’d sub nom 28_f3d_1024 10th cir walford v commissioner tcmemo_2003_296 wl at aff’d 123_fedappx_952 10th cir and sec_301_6231_a_3_-1 proced admin regs plainly states that t he term ‘partnership item’ includes whether partnership activities have been engaged in with the intent to make a profit for purposes of sec_183 there may be some theoretical disagreement as to how sec_183 operates to disallow deductions claimed by a partner that flow through to him from a valid tefra partnership the ninth circuit has held that sec_183 applies to partnerships despite the statute’s failure to mention them 204_f3d_1214 9th cir the fifth circuit in contrast has held that while deductions for partnership expenses are not allowed or continued and are not real partnerships--they are merely agents or nominees of lawrence salazar and garcia respectively and this means their acts are treated as if they were done directly by their principals does not have an identity separate from lawrence does not have an identity separate from salazar and does not have an identity separate from garcia we will therefore apply the rules of sec_183 to and dollar_figure while a taxpayer need not be reasonable in expecting to make a profit he must establish that he undertook the activity with a good-faith objective of doing continued disallowed directly under section itself the sec_183 factors help determine the requisite profit_motive required by other code sections 290_f3d_326 5th cir aff’g in part rev’g in part tcmemo_2000_181 see also 76_fedclaims_745 fed cl noting the different approaches taken by the fifth and ninth circuits and siding with the fifth and the d c circuit has no position on this point there may not be much of a conflict here--the fifth circuit was analyzing a real activity of a real partnership in contrast what we have here are tax nothings or mere hypothetical entities which we treat as if they were partnerships only as a matter of tefra procedure see sec_6233 the fpaas also asserted that neither and nor their purported partners entered into the option positions or purchased foreign_currency or stock with a profit_motive for purposes of sec_165 see notice_2000_44 2000_2_cb_255 citing 82_tc_1001 for the proposition that in the case of individuals these paired-option transactions that generate artificial tax losses may be subject_to challenge under section c so see sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the objective of making a profit in making this determination at the partnership level we generally look to the actions of the promoter and general_partner of the partnership see eg peat oil gas assocs t c pincite i n determining whether the p artnerships had the requisite profit_motive it is necessary to look at the motive and objectives of the promoters and the managers of the p artnerships citation and internal quotation marks omitted aff’d ferguson 29_f3d_101 this means that we look at the motives of garza the transactions’ promoter and the managers of and 6611--who were also their tmps sec_1_183-2 income_tax regs lists a number of factors for us to consider the manner of carrying on the activity the expertise of the taxpayer carrying on the activity or his advisers the time and effort of the taxpayer in carrying on the activity the expectation that assets used in the activity will appreciate the taxpayer’s success in carrying on other activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and whether the activity has elements of personal pleasure or recreation these factors are not exclusive and we do not decide the issue on the basis of a single factor or a mathematical preponderance of factors see id salazar testified that the tax benefits were not his primary reason for following garza’s investment strategy instead it was the shot at doubling his investment and a chance of making a lot more than that if the spot_rate hit the sweet spot lawrence and garcia gave us a similar explanation for their deals but we aren’t convinced that any of them followed garza’s plan with the primary purpose of making a profit on the investment strategy the chance of a sweet spot payout was incredibly unlikely deutsche bank told garza to assume that a sweet spot payout would never happen and reasonably compared hitting the sweet spot to winning the lottery in that there was a very low probability that it would happen and by itself was not a good reason to do the investment the experts’ reasonable computations of the theoretical probability of this event fell in the range of to but these lotteries were rigged deutsche bank was the calculation agent which meant that it got to determine the spot-market exchange rate at a particular minute on a particular day that would in turn trigger the payoffs on the options and if deutsche bank followed industry market practices in determining the spot-market exchange rate it would have asked three or four other banks or brokers to quote a bid price at which they would buy a currency and an ask price at which they would sell a currency that means deutsche bank would have received a range of prices and we have credible expert testimony that bid and ask prices are generally at least dollar_figure apart because the strike prices in lawrence’s salazar’s and garcia’s contracts were only dollar_figure apart deutsche bank could choose a price outside the specified range and thus ensure that the options would never hit the sweet spot we therefore find that the realistic likelihood of a sweet-spot payout was nil we also don’t believe lawrence’s salazar’s and garcia’s claims that they did the trades and transactions that garza suggested because they wanted a chance to double their money lawrence paid deutsche bank dollar_figure for his options salazar paid dollar_figure and garcia paid dollar_figure but these attorneys didn’t investigate whether deutsche bank’s prices were fair33 or whether they could do the same investments somewhere else for less the appropriate value of the option the commissioner’s experts estimated the options to be worth about dollar_figure for lawrence dollar_figure for salazar and dollar_figure for garcia had any of the business-savvy and entrepreneurial lawyers looked into the premium they might’ve noticed deutsche bank was charging them at least more than the options were worth pair is the value of the long option minus the value of the short option the commissioner’s experts reasonably calculated the theoretical net value of each pair of options using the black-scholes model dollar_figure for lawrence dollar_figure for salazar and dollar_figure for garcia they also--and this is rather obviously important--didn’t add garza’s fees into their profit analysis lawrence salazar and garcia each paid garza dollar_figure for these deals that means that lawrence paid dollar_figure for a less-than-19 shot at dollar_figure salazar paid dollar_figure for a less-than-14 shot at dollar_figure and garcia paid dollar_figure for a less-than-14 shot at dollar_figure these probabilities are from the black-scholes model is a widely accepted formula for valuing european-style options on liquid_assets it relies on five variables the exercise price of the option the market price of the underlying asset the volatility of the underlying asset the expiration date of the option and the risk-free interest rate the code doesn’t require us to use the black-scholes valuation method but we think it is a reasonable method for valuing the options pairs here the biggest weakness we can see in using the black-scholes model in this manner is that it doesn’t account for deutsche bank’s opportunity to fudge the partnerships’ small chance for a big payday it was statistically possible for the long options to be in the money when the short options weren’t--but no more than a chance but deutsche bank had the sole authority to pick the exchange rate when the options terminated and there was only a dollar_figure spread in the strike prices the commissioner’s experts credibly testified that the prices from which deutsche bank could choose routinely varied by dollar_figure which means that the partnerships would hit the sweet spot only if deutsche bank decided it wanted to lose millions of dollars the true value of the options is thus likely even lower than the black- scholes model tells us the commissioner’s experts whose calculations we find more_likely_than_not correct on this question the bet was a long shot before garza’s fees and any potential for profit was completely eliminated once his fees were factored in we therefore find that these options weren’t purchased with the intent of making a profit but were just part of garza’s plan to create tax benefits garza told lawrence salazar and garcia that for them to take advantage of the tax benefits the transactions had to be done before the end of that is why these trades were executed in november and december of that year lawrence salazar and garcia wanted to reduce their tax_liabilities on the money they got from their firestone cases that was their motive for buying the options and the canadian dollars and contributing those assets to the partnerships other than to exploit the partnership-tax rules there was no reason for the options to be contributed to the partnerships the partnerships didn’t do anything with these options except hold them and then report a gain_or_loss when the contracts terminated we find that the only reason for the acquisition of the foreign-currency options and canadian dollars by the partnerships was to facilitate garza’s tax- avoidance schemedollar_figure we also find--just because such factors are also mentioned in closer cases-- that and were not in the business of foreign-currency trading and continued garza was not a certified investment adviser or certified financial planner and he testified that the primary reason he tried to make his clients money on the options was that he believed it would then be easier to prove that his clients had a legitimate profit_motive the purchase of the foreign-currency options and canadian dollars followed garza’s plan but neither the partnerships nor the tmps had seriously invested in foreign_currency before garza came along this means that none of the sec_183 factors weighs in favor of finding a for-profit venture the manner expertise and purpose of the investments--and garza’s and lawrence’s salazar’s and garcia’s own designs--centered wholly on tax_avoidance the activities were engaged in solely because lawrence salazar and garcia wanted to shelter large amounts of income earned in their respective law practices the charade had one purpose--tax avoidance--and we refuse to countenance self-serving post hoc revisionism to the contrary we therefore find that the activities of and were not engaged in for profit but were only the means for carrying out a tax-avoidance scheme continued did not undertake foreign-currency trading with the intent of making a profit in later years which should be obvious since the partnerships were all terminated at the end of that year the consequences of this finding are a bit different for each of the three hypothetical entities and reported losses on their schedules k partners’ distributive_share items for because we find that 541’s and 6611’s activities were not engaged in for profit we sustain the commissioner’s determinations and adjust those losses to zero reported a small gain on the termination of the option contracts the fpaa issued to however zeroed out the dollar_figure of income reported on schedule k line and form_4797 although this adjustment help sec_466 lawrence argued that the commissioner erred in adjusting the net gain on form_4797 of dollar_figure we agree a bit with lawrence that he made money in some sense ignoring garza’s fee --purely by mistake but even on this small point we find that misreported what happened on its form_4797 reported the sales_price of the options as dollar_figure and the partnership’s basis in the property as dollar_figure but the actual amount_realized on the expiration of the options was dollar_figure because the proposed offer to unwind the option for dollar_figure did not go through therefore we have to adjust that item_of_income to dollar_figure--the difference between dollar_figure and 466’s basis of dollar_figure but in the end we get back to the same place the commissioner pointed us to sec_183 allows losses up to the amount of income even in the absence of a profit_motive and here garza’s fee for this scheme swallows up that dollar_figure gain iii penalties all that is left is the penalties the commissioner seeks we have jurisdiction over these penalties at the partnership level because they relate to partnership-level adjustments we can adjust the amounts of partnership contributions and distributions in light of our determination that the partnership doesn’t exist the commissioner meets his burden of production on the penalty with simple arithmetic a gross_valuation_misstatement exists if the value or adjusted_basis of any property claimed on the partnership return is or more of the correct amount see sec_6662 h a each partnership reported an adjusted_basis or value for canadian dollars described opaquely as distributions of property that was well more than big_number of the correct value any underpayment_of_tax attributable to those gross-valuation misstatements is subject_to a penalty see sec_6662 the only issue in left in dispute is whether and had sec_6664 reasonable-cause-and-good-faith defenses for the gross-valuation misstatement penalty we have held that a partnership can raise this defense to that penalty at the partnership level see ltd t c pincite and all three partnerships here do the gross-valuation-misstatement penalty can be rebutted by a showing of reasonable_cause and good_faith sec_6664 and a taxpayer will often argue as all three lawyers here do that he had reasonable_cause and showed good_faith by relying on professional advice the regulation somewhat unhelpfully states that reliance on professional advice is reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs the caselaw lists three factors 115_tc_43 aff’d 299_f3d_221 3d cir first was the adviser a competent professional who had sufficient expertise to justify reliance second did the taxpayer provide necessary and accurate information to the adviser third did the taxpayer actually rely in good_faith on the adviser’s judgment all three lawyers--acting in their capacity as tmps and general managers of their partnerships--claim reasonable reliance on garza and everhard as well lawrence used drefke to prepare some of his returns but on brief did not claim to rely on drefke’s professional advice for the reasons we summarized supra pp this would not have been successful we’ve already found that as a matter of fact that everhard--though independent of the deal--told lawrence salazar and garcia that he was not giving any of them a tax opinion and that they would have to rely on garza for that see supra pp the question therefore becomes whether the partnerships’ reliance on garza’s advice was reasonable and in good_faith a garza’s expertise garza was licensed and would have appeared competent even to a lawyer at the time the partnerships prepared their returns--at least to lawyers not versed in tax law as these lawyers were not b provision of necessary and accurate information we also find that the partnerships provided garza with all the relevant financial data needed to assess the correct level of income_tax see sec_1_6664-4 income_tax regs garza in fact generated most of that information and certainly had it all available c actual reliance in good_faith it’s the third point--the issue of the lawyers’ actual good-faith reliance on garza’s professional advice--that’s the major weakness in the partnerships’ defenses garza seems to fit the definition of a tax-shelter promoter the partnerships can’t rely on garza if he was the caselaw is clear on this point--promoters take the good-faith out of good-faith reliance see eg 136_tc_67 neonatology assocs t c pincite in another garza case we defined a promoter as an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction ltd t c pincite quoting tigers eye trading llc v commissioner tcmemo_2009_121 wl at we also decided in ltd that we would apply this definition when the transaction involved is the same tax_shelter offered to numerous parties see id pincite based on the records in all these cases we find again as we did in ltd that garza not only participated in structuring the transaction but arranged the entire deal it was he who set up the llcs provided a copy of the opinion letter and coordinated the deal from start to finish and he profited from selling the transaction to numerous clients--not just these three lawyers but numerous others as well lawrence salazar and garcia all knew this garza charged each of them a flat fee for implementing it and wouldn’t have been compensated at all if they had decided not to go through with it he wasn’t being paid to evaluate the deal or tweak a real business deal to increase its tax advantages he was being paid to make it happen this makes him a promoter we therefore reject the partnerships’ defense to the gross-misvaluation penalty appropriate decisions will be entered
